DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003], line 1: “LiDAR system” appears instead of “A LiDAR system” 
Paragraph [0005], line 7: “vehicle” appears instead of “a vehicle” 
Paragraph [0006], lines 9-10: “the detector segment” appears instead of “the particular detector segment” 
Paragraph [0019], line 2: “project laser beam” appears instead of “project a laser beam” 
Paragraph [0019], line 7: “fisheye lens” appears instead of “a fisheye lens” 
Paragraph [0019], line 8: “in receiving path” appears instead of “in a receiving path” or “in the receiving path”
Paragraph [0029], line 2: “emits or transmits laser” appears, instead of, perhaps, “emits or transmits laser light” (a laser is not something that is emitted or transmitted, rather, its light is) 
Paragraph [0021], line 9: “um” appears instead of “µm”
Paragraph [0021], line 10: “extension” appears instead of “extinction” 
Paragraph [0021], line 10: “the extension [sic] coefficient is relatively low” appears to be misdescriptive of FIG. 4, since the extinction coefficient at 1.38 µm appears to be about 9, which is not low compared to 1 
 Paragraph [0021], line 12: “um” appears instead of “µm”
Paragraph [0023], line 2: “steer the laser generated” appears instead of, perhaps, “steer the laser light generated” (again, a laser is not something generated by a laser source, laser light is) 
Paragraph [0025], line 11: “of following” appears instead of “of a following” 
Paragraph [0025], line 13: “receiving large” appears instead of “receiving a large” 
Paragraph [0027], line 7: “cost to this” appears instead of “cost of this” 
Paragraph [0028], line 5: “allow” appears instead of “allows” 
Paragraph [0028], line 6: :forego” appears instead of “forgo” (see Forego vs forgo, Merriam Webster, included with PTO-892, attached). 
Appropriate correction is required.

Claim Objections
Claims 5, 8, 16, and 20 are objected to because of the following informalities: 
Claim 5, line 4: “foregoing” appears instead of “forgoing” (the limitation “foregoing … segment” is ungrammatical, since “foregoing” is a present participle, and “forging” is a gerund, like “detecting” in the previous limitation of the claim) 
Claim 8, line 2: “of atmospheric window” appears instead of “of an atmospheric window” 
Claim 16, line 3: “fish eye” appears instead of “fisheye” 
Claim 20, line 4: “foregoing” appears instead of “forgoing” (the limitation “foregoing … segment” is ungrammatical, since “foregoing” is a present participle, and “forging” is a gerund, like “detecting” in the previous limitation of the claim). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the detector segment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the band" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the detector segment" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,009,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application constitute mere rearrangement of limitations (e.g., beam steering, object illumination, distance determination, band of an atmospheric window, and so on) in the claims of US 11,009,605.  Moreover, practice of one or more claims of US 11,009,605 would infringe one or more claims of the instant application were it to issue as a patent.  Likewise, practice of one or more claims of the instant application would infringe one or more claims of US 11,009,605.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645